DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/21 has been entered.
Claims 1, 12-15, 17, 21, and 22 have been amended. Claim 23 has been added. Claims 2-6 and 20 have been canceled. Claims 1, 7-19, and 21-23 are pending. 
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as
being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/19.
	Claims 1, 7-16, and 21-23 are under examination as they read on the elected species of NF-κB p65 antibody and Cys-TAT as species of bioactive moieties. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 5/21/21 is sufficient to overcome the rejection of claims 1, 2, 9, 11-16, 20 and 22 based upon 35 U.S.C. 103 as being
unpatentable over Chen Yi-Ping. (Biomedical Application of Mesoporous Silica Nanoparticles:
Enzymes Delivery and Target Therapy. 01/2013, Degree Thesis of Institute of Chemistry Taiwan University. Retrieved from https://www.airitilibrary.com/Publication/alDetailedMesh1?DocID=U0001-3007201318313400, December 17, 2020) in view of Tsai et al. (J. Mater. Chemi,. 2009, 19:5737-5743) and Pan et al. (J. Am. Chem. Soc. 2012, 134(13):5722-5725).
Withdrawn Rejections
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 18, page 20 of the previous Office action.
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 21, page 22 of the previous Office action. 
The rejection of 1, 2, 9, 11-16, 20 and 22 under 35 U.S.C. 102(a)(1) and
102(a)(2) as being anticipated by Chen (US Patent Application Publication 2010/0183504 A1,
published July 22, 2010), is withdrawn in light of Applicant’s amendment thereto. See paragraph 24, page 24 of the previous Office action. 
The rejection of claims 1-3, 7, 11, 13-15 and 21 under 35 U.S.C. 103 as being
unpatentable over Chen Yi-Ping. (Biomedical Application of Mesoporous Silica Nanoparticles:
Enzymes Delivery and Target Therapy. 01/2013, Degree Thesis of Institute of Chemistry
Taiwan University. Retrieved from https://www.airitilibrary.com/Publication/alDetailedMesh1?DocID=U0001-3007201318313400, December 17, 2020) in view of Tsai et al. (J. Mater. Chemi,. 2009, 19:5737-5743) and Pan et al. (J. Am. Chem. Soc. 2012, 134(13):5722-5725), is withdrawn. See paragraph 29, page 27 of the previous Office action. 
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 7-16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note the rejection has been modified in light of Applicant’s amendments to the claims.
The instant claims are drawn to a silica-based biomolecule carrier, comprising: a silica-based porous core; a first bioactive moiety; a second bioactive moiety functionally associated with the first bioactive moiety; and linkers which separately conjugate each of  the first bioactive moiety and the second bioactive moiety to the silica-based porous core; wherein the first bioactive moiety derived from a transcription factor antibody and the second bioactive moiety is derived from a TAT transducing peptide, such that the silica-based biomolecule carrier is configured to move near the nuclear membrane and block nuclear translocation, and wherein the silica-based porous core has a particle size of at least 40 µm.
A silica-based biomolecule carrier comprising a silica-based porous core; a first bioactive moiety which is an anti-NFκB antibody and a second bioactive moiety which is a cell penetrating peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs: 1 and 2 meets the written description provision of 35 U.S.C. 112(a). However, the claims 
Additionally, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification clearly sets forth a correlation between a silica-based biomolecule carrier comprising a first bioactive moiety that is an anti-NFκB antibody and a second bioactive moiety that is a cell penetrating peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2, and the function of moving near the nuclear membrane and blocking nuclear translocation; this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass a first bioactive moiety that is derived from a transcription factor antibody and a second bioactive moiety that is derived from a TAT transducing peptide, and therefore, the silica-based biomolecule carrier can comprise any combination of moieties comprising a partial transcription factor antibody and partial TAT transducing peptide. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. The single species disclosed is not deemed to be representative of the vast genus of silica-based biomolecule carriers, each of which would have a different structure from the species disclosed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
With the exception a silica-based biomolecule carrier comprising a first bioactive moiety that is an anti-NFκB antibody and a second bioactive moiety that is a cell penetrating peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2, the skilled artisan cannot envision the detailed chemical structure of the 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966(1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
In Ariad Pharrns., Inc. v. Eh Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 598 F.Bd at 1350.
”[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” Id. Although “functional claim 
Regarding the encompassed polypeptides, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references 
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology 
Regarding the encompassed antibodies and antibody fragments, the claims require various functional characteristics of the claimed antibodies derived from a transcription factor antibody.  The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “… Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
The claims encompass an extremely large number of antibody fragments that have specific required functions.  The specification does not disclose any species within the instant claims scope and does not provide any guidance as to which binding structures would be required to produce the required functional effects. Therefore, neither the art nor the 
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of silica-based biomolecule carriers. Although the prior art outlines art-recognized procedures for producing and screening for various bioactive moieties, this is not sufficient to impart possession of the genera of biomolecule carriers to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed biomolecule carriers such that one would be able to distinguish it from the biomolecule carriers of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of silica-based biomolecule carriers as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments 
Applicant argues that amended Claims 1 and 17 to recite that “the first bioactive moiety is derived from a transcription factor antibody and the second bioactive moiety is derived from a TAT transducing peptide.” Applicants note that each of a transcription factor antibody and a TAT transducing peptide are organelle-targeting biomolecules with the structure (antibody/peptide) provided. Moreover, dependent Claim 21 recites that “the transcription factor antibody is NF-κB (nuclear factor-kappa B) p65 antibody,” and Claim 22 recites that “the TAT transducing peptide comprising an amino acid sequence selected from: SEQ ID NO. 1 and SEQ ID NO. 2.” Applicant argues that one of skill in the art would recognize what transcription factors are and thereby, what antibody would correspondingly be applied for binding to the transcription factor. Applicant argues that a skilled person would also recognize what TAT transducing peptides are. Applicant argues that one of skill in the art would understand the meaning and scope of the described transcription factor antibody, including the exemplified species NF-κB antibody recited in the specification and dependent claims. 
Response to Applicant’s Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the claims have been amended to further specify the first and second bioactive moiety, the use of the phrase “derived from” introduces ambiguity as to the scope of the first and second bioactive moieties. The specification does not define the phrases “derived from a transcription factor antibody” and “derived from a TAT transducing peptide”. The customary meaning of the term “derived from” is to produce or obtain (a substance) from another. Given the broadest reasonable interpretation, the phrase “derived 
As noted in the previous Office action, the specification fails to identify which known bioactive moieties would exhibit the claimed functions, describe the structural features common to members of the genus that would allow one of skill in the art to distinguish bioactive moieties encompassed by the claims from those excluded, and disclose any correlation between the structure and function of the bioactive moieties and/or biomolecule carrier encompassed by the claims. Although "functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.
In addition, the specification fails to disclose a representative number of species. “When [an application for] patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’” Abb Vie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (2014) (internal quotations omitted). As 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation, “derived from a transcription factor antibody”, is a relative term that renders the claim indefinite because it introduces ambiguity as to the scope of the first and second bioactive moieties. The specification does not define the phrase “derived from a transcription factor antibody”. The specification at paragraphs 026 and 044 teach that the first bioactive moiety is a transcription factor antibody and discloses the transcription factor NFκB p65 antibody. However, the specification does not provide any information on a bioactive moiety 
	The recitation, “derived from a TAT transducing peptide”, is a relative term that renders the claim indefinite because it introduces ambiguity as to the scope of the first and second bioactive moieties.  The specification does not define the phrase “derived from a TAT transducing peptide”. The specification at paragraph 0045 discloses the sequence of TAT transducing peptide as CGRKKRRQRRR. However, the specification does not provide any information on a bioactive moiety derived from a TAT transducing peptide. The customary meaning of the term “derived from” is to produce or obtain (a substance) from another. Based on the art recognized definition of the term “derived from”, the phrase “derived from a TAT transducing peptide” could be reasonably interpreted as the full-length TAT peptide or a fragment of the peptide. Given that the specification does not define what is meant by “derived from a TAT transducing peptide”; the specification does not describe the difference between a TAT transducing peptide and a moiety derived from a TAT transducing peptide; one skilled in the art would not understand the metes and bounds of the term. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646